Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed action
1.	Status of Claims: 

Claims 1-20 are pending in this Office Action.

Priority
2.	The examiner acknowledges that this application claims the benefit of priority to, and is a continuation of US Application Serial No. 16/142,618, filed on September 26, 2018, entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of US Application Serial No. 15/898,386, filed on February 16, 2018, entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of US Application Serial No. 14/977,113, filed December 21, 2015 entitled "Portable Playback Device State Variable," which in turn claims priority to and is a continuation of US Application Serial No. 13/534,404 filed June 27, 2012 entitled "Systems and Methods for Mobile Music Zones," the contents of each of which are hereby incorporated by reference in their entirety for all purposes.

Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02/21/2020 and the submission are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



4.	Claims 1-20 are rejected under 35 U.S.C. 102 (b) as being anticipated by US 2010/0284389 issued to Ramsay et al. (Ramsay) (Applicant IDS).
	As per claim 1, Ramsay teaches a portable playback device comprising: a network interface (Ramsay: Fig. 2 – network interface (215)); at least one processor (Ramsay: Fig. 2 – Processor (210)); a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium (Ramsay: ¶ 0188 – computer-readable medium encoded with computer-executable code) that are executable by the at least one processor such that the portable playback device is configured to: join a media playback system (Ramsay: Fig. 3, ¶ 0076 – portable device connect (join) to speaker network (311)), wherein the media playback system comprises a zone player (Ramsay: ¶ 0067 – wireless speaker zone player); receive, via the network interface from the zone player, a state variable which indicates that the media playback system includes the zone player (Ramsay: ¶ 0111 – include substantially any change in state of any device either physical or virtual, for example: in the present context operational changes might include wireless speaker subsystem); update the state variable to indicates that the portable playback device is in the media playback system and that the portable playback device and the zone player are members of a zone group (Ramsay: ¶ 0112 – the group advertises the capability of a wireless audio system, and this capability is discoverable and controllable on the network. A user wishing to apply an operational change across the wireless audio system-such as a volume adjustment-provides a system control signal indicative of this change to the group); and send, via the network interface, the updated state variable to the zone player (Ramsay: ¶ 0113 – a system control signal is received. In response to the system control signal, corresponding device control signals are provided to each of the wireless speaker subsystems to implement the operational change across the wireless audio system).

	As per claim 2, Ramsay teaches the portable playback device of claim 1, wherein the zone player comprises another portable playback device (Ramsay: ¶ 0184 – 	voice-over-IP portable "cell phones" (wireless Internet telephones)).

(Ramsay: ¶ 0111 – a system control interface is provided via the group. This interface is enabled for receiving a system control signal indicative of an operational change to the wireless audio system).

	As per claim 4, Ramsay teaches the portable playback device of claim 1, further comprising program instructions stored thereon that are executable by the at least one processor such that the portable playback device is configured to play back audio content in synchrony with the zone player (Ramsay: Fig. 3 – portable device connect to speaker network (synchronizing with zone player)).

	As per claim 5, Ramsay teaches the portable playback device of claim 4, wherein the zone player is a first zone player, further comprising program instructions stored thereon that are executable by the at least one processor such that the portable playback device is configured to: receive, via the network interface from a second zone player, a new state variable which indicates that the media playback system includes the first zone player, the second zone player, and the portable playback device and that the first zone player, the second zone player, and the portable playback device are members of the zone group; and in response to receiving the new state variable, play back audio content in synchrony with the first zone player and the second zone player (Ramsay: Fig. 4A, Fig. 4B, ¶ 0103 – a playlist display region 410 is shown for providing a graphical representation of media that is designated for playback, much in the same way as a conventional software based media player. Additionally, region 411 allows a user to select between one or more available groups, zones and/or individual speakers to control. In overview, the control interface under consideration is able to be used to control a plurality of speakers/groups/zones, a by way of region 411 the user is able to select which of those is to be controlled at a given time. Fig. 4A, Fig. 4B – also teaches portable playback device with zone 1 with multiple speakers).
	
(Ramsay: ¶ 0080 – the control interface provides a display showing current operational characteristics of the speaker (playback status, volume, etc), and allows a user to enter modified operational characteristics. Subject to a postback event (previously joined events), the modified operational characteristics are transmitted to the web server to allow implementation of those modified operational characteristics. The control interface is, in some cases, then re-rendered to display the modified operational characteristics as current operational characteristics).

	As per claim 7, Ramsay teaches the portable playback device of claim 1, wherein the state variable indicates whether the zone player is currently playing back audio content (Ramsay: ¶ 0080 – the control interface is, in some cases, then re-rendered to display the modified operational characteristics as current operational characteristics).

	As per claim 8, Ramsay teaches the portable playback device of claim 1, wherein the state variable identifies audio content being played back by the zone player (Ramsay: ¶ 0111 – operational changes (state) might include wireless speaker subsystem volume adjustment, other audio amplification settings, media playback control, and so on).

	As per claim 9, the claim resembles claim 1 and is rejected under the same rationale while Ramsay teaches a non-transitory computer-readable medium comprising program instructions stored thereon that are executable by at least one processor (Ramsay: ¶ 0192 – a computer-readable medium encoded with a set of instructions, e.g., a computer program that are for execution on one or more processors).

	As per claim 10, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 11, the claim resembles claim 3 and is rejected under the same rationale.

As per claim 12, the claim resembles claim 4 and is rejected under the same rationale.

	As per claim 13, the claim resembles claim 5 and is rejected under the same rationale.

	As per claim 14, the claim resembles claim 6 and is rejected under the same rationale.

	As per claim 15, the claim resembles claim 7 and is rejected under the same rationale.

	As per claim 16, the claim resembles claim 8 and is rejected under the same rationale.

	As per claim 17, the claim resembles claim 1 and is rejected under the same rationale.

	As per claim 18, the claim resembles claim 2 and is rejected under the same rationale.

	As per claim 19, the claim resembles claim 3 and is rejected under the same rationale.

	As per claim 20, the claim resembles claim 6 and is rejected under the same rationale.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure that is directed to describe systems and methods for managing the operation of networked media playback devices that includes Graphical User Interface for coordinating playback of media via one or more networked wireless speaker devices. In particular, a user is able to "drag and drop" audio tracks to icons that are respectively indicative of one or more networked wireless speaker devices, thereby to affect playback of those audio tracks via those speaker devices (US 2010/0299639 A1). 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM AZIZUR RAHMAN whose telephone number is (571)270-7360.  The examiner can normally be reached on M, F - Telework; T-Th - On Campus;

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SM A RAHMAN/Primary Examiner, Art Unit 2458